                                                                                ckqR&g OFFIZEU.K DISX K URT .
                                                                                           AT m     oc !V&
                                                                                                  FILED

                            IN THt VNITVDW ATITSbISTRICT COURT                             NAï 11 224
                           F/RTHE W 'STERN DISTAIW ():6W ACI'
                                                            NIA                       Ju
        m TIIE M ATTER OF THt 7EARCH OF                                              Bk'i$DAc..
                                                                                           .  n x u rKERK'
                                                                                              .
                                                                                             P.
                                                                                               $e. .
                                                                                              O cLE
        INFORM TION ASSOCW TED W ITH TI1V
        FOLLOWmGFACEàOOK WC.USERID:                           .m   ,
                                                      caàtNb. I,tC X G
        10:007417184442
                                                         Filed U:derSeal
        THAT IS STORED AT PREM ISES
        CONTROLLED BY FACEBUOK m C.



                                    AFFIDAVIT IN svppöx'roF
                           AN APPLICATION FUA A SEARCH W ARRANY
            1,JohnL MtphéilJh beihgflrstdùlysWnM ,herebydepos:ândstâte.asf:llows:
                           INTRObUCTIUN AND AGENT BACKGRUUND
          1. lmakethisaffdavitirïsupportofan application fora'
                                                             search warrantforinformatioh

    associàtddw1t.
                 11'
                   thé.
                      abtwkucàptibhkd FàcebookIi2.accöunt(
                                                         =*heteiààftetthetlsub*i
                                                              .                'ectAcdotmfl
                                                                                          :'


    fhatisstoredatpremssess
                   .      owlwd,mainwinvd,ckntmlled,oropuratedby'
                                                                FacebookInc.,asodial
    petworking company,            inM çnlo Park,california.TheinformalipnlobeKkchedis
                      hçAdquartered.                                             .




    déscribed int12 föllowihgpatapàyhsandin AttacbrbehlA. Thi:ao daviti'
                                                                       àmàdein suppörtdf
                                                              k            '
'

    anapplkatîonfQraseqrchwarraljsulldçrRvle41pftheFederâlRulesofCriminalProçedure,17
    U.SêCkjj27034â),2703(b)(1)(A),and270344)(1)(A)lorequireFaqeboù'k Inc.to.
                                                                           disclosetothe
    governmentreçprd; and other '
    ,
    ,                           information in its possession,pertsining to the subscxiber or
                                                                           ..




    ttlstönietopùratihgthelwèb sites.
                            .           -x       s'
          2. 1am aêederalBurea
                       .     'uoflnvistigâti6ns(FBl)TajkForceUflicer.
                                                                    tTFolwssignedlothe
    CenkélVirgizliaSafe StreetsViolentCrim esTadk Forcç..Ihaveheçn assigpedto thisxtask fnrce
    jincèJMttary2j.16dtlrihgwhichtime1hàvewotked oh 14 differ'ehtfedefélcees.1havebeen'a
                                             .




    RognokqCqtmty PpliceUfllcerfor23 yvarsgndassir ed tnfheCrimlnal.liwçstigattonsDivision
                                .                         .



                                                                                                     fzwgz'
                                                                                                          aez
                                                                                                            e
                                                                                                            T  :J'è.
                                                                                                               7
                                                                                                               ..
                                                                                                          ..



    Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 1 of 24 Pageid#: 103
                                                                              v
fbr 17 yeàfj.During this time Ihavè bqen to over 20 tràihing classùs '
                                                                     aàd bchools oh gàtzgyj
nazcotics,criminalinvestigatiohs,andinterview andihtertögatiohtechniqttej.'
                                                                          I'
                                                                           havebeenr
                                                                                   assigned

astheprlmary lnvestigatornn homicides,rapes,rqbberies,and otherviolentctim essince2000.
    3.
    .        The façls in tbls nf,
                                 fidqkit come fmm m y perspngl gbservatiops,m y trining and
                                                                                .       .
                                                                                        h

experiqnce,ahd infö- atiöh obiained '
                                    from otherlaw enforcemçntT
                                                             sources!atzd w itnessts.n is

al davitisihtendedtoàhow mèrelythatthefèi!àtlffcientprbbàbletattsefört12 teqtleltedwgrrant

anddoesnots:tforthalltsmyknowledgeaboutthismatter.
                   PACKGAOUND G FORMATION:ROLLIN'3UàCRIPS
    4. ;Fh:teqtteste;wàrraéti'
                             :.
                              sètlght1a ehrittùttin'
                                                   nwlthkhihvestigàtioh byfheFBIintotwo

mttrder,gnd qp atlempkd Hohb:Ac4robbery commiged pvçr1h* pagtninçmpnthshy yuypçqtz  .




who arz h:lteved to bq m embers of the affiliited stwetr
                                                       go g C'ROLLm ' 30s ORIOINAL
                                                                            .




HARI,
    EM CRPS,''élsokflbwnagthe'O ittGang''theteiflafteroRololam '3Uq).TheCti'
                                                                           pjstreet
g= g isR well-domlmçntçdI
                        mtionalviolentslçetgang. TheCtipseedivlded i'
                        .                                           ntosubrgroupsj
known asGsàèts,''Which ai'
                         e expzcted to assist.ohe alzötlzr.
                                                          ahd cöllaboratewith one ànöthzrbn

tp'ml
    ënalAdiyitiçs.ThèROLLIN'3% Cripsis:
                                      a,setwithintv largçrCtipsgàngwhidh èpa
                                                                           emleà
natioqwide. Consgltation;with multiple gang investigatorsaswel1ag Inlçrnet'reyçawh inso the
                              .                                .




       30'sCrip sethasbeen compkted in an efforttp underslnd gangiuçntijlerguniquetcjthz
Rollih'.            w




RnllirP 30's. TheRollin''!0'sCrip sdtappeargtohaveoriginqsedinè
.
         .                                                    south LçsAngeleg..They wce
                                                                    .




also known astheHàrlem Gpdfathers;eventhough theywerepriginally a W estCoàstgaùg,they

claim aherltagehatkjr?gbgckrlö H Arlem ,NY.benkçrPark and 39th Stmetw em ottmrsubgroups
                                  .




withintheUliginalRullilt'30'8Clip bet.
    5. 'l'he exiàteàt: ànd sttudm e öf the Crips is wdlldocllmentdd by law énfomemeqt

agenctqs,odtlw Qrganigqtioam lionallyhasbeçnthesubjecfqfmgllipleprogeçutionsforfèdçrgl

                                                                                                . ... .
                                                                                                    '
                                                                                                          ' '

                                                                                                                    ql
                                                                                                                         $
                                                                                                          .
                                                                                                                  J+ '
                                                                                            j
                                                                                            .
                                                                                                      (
                                                                                                      y
                                                                                                      ..
                                                                                                       t
                                                                                                       jà
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 2 of 24 Pageid#: 104
                                                                                            .

                                                                                                j-)j
                                                                                                 ..
                                                                                                   l
                                                                                                   r          -
L
rackdeeflng violations.'
                       involving drqgs and Wolence.Their m em bers arb '
                                                                      .bèllçvqd to have
                                                                              .




çom m lqqd?= d cpntinuvp '
            s     ,      qom.m,itjvijjlAtiopyçffqdçràlcrirnllw l,,wttgçslnçlvdlngthvfqllow'
                                                       .   .
                                                               .
                                                                          .               ing:
                                              ''
                                                                                             v
            .
                a. Title 18,United St'
                                     ates.
                                         codejSectiôh 1962'tRécketùefIhfluehdzd and Com lpt
                                                                                          .
                      (4.17gsnl
                              .m tionsAqt),
                                          '
                b. Titlè 1@, United Statés Codè, '
                                                 Sediöh 1,
                                                         9$
                                                          .'9.(Violent Crlmes in Ai1 p.
                                                                                      f'
                   '
                      Rgçkdekljngl;
                   Title 18,.United States'Cbde,Sèctiön 922(g)(1')IP
                                                                   .bsjbsjièh of'a.F'
                                                                                    itènr'm
                                                                                          ''by a
                      CqnylqlçdkFçloù);
                           .         .




                d. Titl: 18.Uditèd Stàtyà:
                                         0-odë,Sedioh924(k)(Us:ofFi#eà.
                                                                      rm inFutthçrgncçpfa
                      dtime'ufviylericq);
                e. Tltle 2'
                          1,UnhedStatesCode;Sections841and 04,
                               .                             4(Cimspiracytp.
                                                                           Dljlrlhgtç qpd
                                                                                  ,
                                                                                   .
                                                                                                        .




                   PossvssW ithIntçnttoDistrihutuè
                                                 conlol
                                                      xledSubétnnces);
                E? Titlef8,UnitèdStatzg;Cdde,Settioh1029,(.
                                                          Fràttdahdrzlated'
                                                                          adikityihèönnedloh
                   withAtqessdevizesb.
                                     'and          .




                gy.Title18,UnitedStàt:Codù,Sùctiön19$1jléterférùnt:withCommçrcebytbmgls
                      orviûlence).
            Asaresultofz
                       m y'
                          traihing àndt
                                      èxpèridnce,1hxvë tltefollowihg khoWlèdgecpnceràing
vloleht:jreçtgangsgeperàlly;
.



        .
         a. W fznaàohgbinghistèryofViblehce'iiwolvihgnlanyseparate.membçrsoft'
                                                                             hç'snm e            . ..




    gahg zxisjs,itis'
                    ,
                    A(4 utwommortforthù viplentmemhets atthe centtilcbre öf1hù galtg '
                                                                                     tö  .




    aààociate*'
              1111èâchofheh ahdtojlahtogythèràggteàsive'
                                                       àctsand/oracts'
                                                                     pfViplçrgmgliqti
                                                                                    .pn
    tqbçpçmevqsqdhya'
                    fqw mvmsvrsqfthi
                                   -s,y'
                                       fcjvjqçhntz
                                                 .ql.qq&q.1
                                                          .havvy1àQ-
                                                                   lkntjztltllat
                                                                               .g> g
    meYbqr:whö'
              usçthdrbwnfirqyrtffsin,vi
                                      .4lthtzfimeâcti#itizéxtdift:4,::.:to111ôttfitzàwitk.


                                                                                                            ;    p   ..
                                                                                                                      %
                                                                                                             ,   ,
                                                                                                                     j). .
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 3 of 24 Pageid#: 105
                                                                          .
                                                                                                            ij  $,
                                                                                                                 .
                                                                                                                 Cjjy
  fo#prdtection ffom mtaliatitm énd/orfm quently '
                       .                         passthosefirenrmsto fyllow gangw
                                                                                m ûmbqrs
  foràéfekeepihg,ihotdùttoprevent.
                                 theweàponâfrom beingsèizpdby1à.
                                                               w ehfojtementöftkç's
  pttrsuahtto a'
               searth oftheirrèéidencès,vehiclès,otpetjôns.

       b. M estm'
                çnibers of streetgangs ar; '
                                           known by streetnam es'4r mb.hik:rs to lhzir
  fellöw garlgmçmbers,andthçy.
  :.                         frequehtlywrijétheirnppes.prmpqikçrsgfth.çlrassociqle,op
  walls,fllrniturejmisqqllalwous itemsj atld/or'papers,both * th111.'their'
                                                                          tegidzntz: or thùir

  vehides. Addititmàlly,they alào utilizetheg:mo:ikerg'
                                                      and vàiiétionsofiheirgang nnpw to
  '                                                          eprdvalence'öftellmölogymjd
  identify thdm selyeson varioussocialm edia outlets.Given th'                  x
                              l


  sodialm ydia.
              1 contzmpotaty sèkiety,gàhg'mymbùrs,ihclttdiAgliieltlbetéofthe Röllin'3'
                                                                                     0j,
                     . us: soclatmedlaaspartoftlxirlargçrgAng actlvities.
  arekt)owatom utitwly                .




            M èàtgmlg membùr!keep photogràphsand photogrâph albulm ,som :ofwYch ls
  publishçd.
           Qn soclal.medtafdçpir
                               cting:(1)fèllow gang memberswho am posing ,
                                                                         andgiying
  hartd gang sighgthât'
                      ihdicate gang identity DT aftiliatioh;(2)gang mehïbersôr'agsödates
  pojiàgwithweàpoàj,pàrtiyulàrlyffearmsthàtk
                                           éreoAeàusedfèrcriminqli
                                                                 activitiesi'
                                                                            tl)gang
  memàçrspcwswcigtçjpqsingbesldevéhlçtesShqtam ocçwstolwtjyqsçdduiipgth
                                      .                       .       'eqommi.
                                                                             ssion .
                                                                  4
  ofctimes;atld.t4jgo g,membersordjsociâteàposihg.a.
                                                   tltjcatiöhsthatarekn.owayt)bespecsfc
  ganghangbuts.
        Asaresultoffny ttaining,ahd experience,1havetheföllowing knoWledge concerning
  dX ROLLm '30s:

         à.ThekoanokûibàsedRO
                            'LLW '30sCiipgisattitrfinulstreetgahj.
                                                                 With éhistèfyöf
  kiolence operiting ink.
                       ' ogndke,V A located wil intheW èstem Diste '
                        a                                          tof'Vlrginla;
                                                                        .   .




                                            4
                                                                                                    t
                                                                                                ë yfz

Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 4 of 24 Pageid#: 106
                                                                                          j..fjj$$'
                                                                                          .
                                                                                                  v,
                        b. '
                           Indçpendègtinvzstiggttonàby law qnfomçmçnt.hyyèrqveàled ROLLIN''
                                                                                          3'
                                                                                           0.sClips
      membe'
           rshavevcémm lttedspbdficvièlehttrimesintludihgiahhedrtilib:ty,shoötlnp'
                                                                                 ,âjsâttlts,
  'andhpnjicldçw Which Açt;wçrecondudéd ihEfùrtheranceofthegaégçntçrm ise;
                .       .. . .               ..                   .                           .                                 .




                                         Ingpdjtjqtltp.ykeirklptipt,çtiminal'
                                                                            qctivisy,t
                                                                                     .
                                                                                     ,
                                                                                     h.
                                                                                      çR
                                                                                       .OLLIN'3j
                                                                                               0sC..rlp.slwveg4pçrMçc.
                                                                                                                     t
      ihclm: frnm drug tmtflckihg R d Qttwr criminal,
                                                    qçtlyities,in f'urtlwrwwe .pfthe gang
      L
      eht:tpj1à:;
                        d.. TheA
                               .OLLIN:3os.
                                         '
                                         crip.sçpmmûhlyutizzeA,vari
                                                  .           .   rpyyofppifyingmafks,mpnpçrsl
      aqd iukhtiiktsiihtlkditg ttge g sigtf'u
                                            ho 4 jestures ald.tattovs thés .
                                                                           arù :
                                                                               spkçjfk 'th:'
                                                                                           tl
                                                                                            a
      orgsnizétibà.RO'LLW '
                          ?10sCripsm:rhburszljftkn identifythemselvesb.
                                                                      yusiqgonù'
                                                                               hand'
                                                                                   to
                                                                                    '
  ,                                                                                                                                         k
                                                                  .

      %zw Ait.
             !i
              'it
                hi
                --.sj
                    jiv
                    ,... l
                         l
                         ...ew d
                               .. t
                                 .oyhpw
                                     .  tlwy'aw membçrspf'AC.,.fi
                                                                .p
                                                                 .:prgnnl
                                                                        z@lipn.,AOE'tl
                                                                                     ..N?
                                                                                       . 1
                                                                                         .t
                                                                                          ls
                                                                                                                                                                 J

                                  of jw o th11+ bs up.msem blinc d
      Cfip.s''alsn us: the gynïbbl'                           .  4n UH''for ttlt
                                                                               larlvm .'' Sevgml
                                                                                        .   . .




      ROLLIN''3
              )OsCrlpsmùmbèfshévéOrkini Hadètn CripàotG'OHC.'''tàttôoedon'theit:
                                                                               body.
      RULLIN '3'
               0sCrlm .alsoidenft
                           .    'fy
                                  .fhvmselyeswiih thqcnlpr.
                                         .                'blu:,whsçhmpmsx
                                                                         elgsthçCtiips,
      örgl izAti
               ohandkrb
                      .znwpwhkkzqpmsvpt,ttlw b.irt.
                                 .                tjapg.'fàç''tlplmb.up'?emqll'
                                                                              hqvetbççn                           xx                                                 l
      '
                    .                                                 .                                                ,'   N                            .
      prevalthtix : bl
      ''*
                    *''
                        dhhfh.
                             of jbdal'
                                     m edia bq
                                     .
                                            ''
                                             U
                                               stà)
                                                  b:
                                                   <
                                                   '
                                                     thç R411in 30 s Roynok(: nfem betsjQflçti
                                                          '                                               .                                     .        .

                                                                                                                                                             '        $
                                                                                                                                                     .

      àccoy,mysni'kd by.thè handi'
                                 téppèdzymbölwhiùh.iàih:gjttlf'
                                                              :attemptttishötteé thrwo'rd
                                                                          .-z
                                                                            .                                                       *'




      ciippleto.
               crlpk

          8,.              Thù Violent'
                                      CfiniejTask Féfùe in Roahokè bëéàtïirïv:àtij'
                                                                                  atinj.local.ROLEW )3ts
Cl
 rlpsg=gmçmbçn ip qpprpyimqtçly 1!mv.20@t& 0 eyt7t
                                                 4qhpmkide pfl'
                                                      .       / yeqvrpld.N          ,                 .       -         ,
                                                                                                                                        -
                                                                                                                                        a




N.                                                                      15j 20174Rual
                                                              J On June ' .         wkçCisy,
                                                                                           Pù11cer:apthnd'
                                                                                                         edto'ahomldd.ç <.2323      .




TuckawahàCirùleN W ,ltèânè.k:,.VA '
                                  24017.'I'hedettasid:victiih wak
                                                                t                                                                           ,d lkèentgtadttatù'of

Pattick Hehry.Hi:h t
                   sèhèèl.                                                    'waà jhètrhùlti.
                                                                                             pl: x
                                                                                                 titnys.The prdimihàl ihvèétiéytièh hàs
r#yeglçd tlwf,
             :                                            w. glqwmbqçpfihçRpllinilùs4nd lli'
                                                                                ,          jpm dçrrçlated tp hiçROLI
                                                                                                                   LI.
                                                                                                                     K 'j0s


                                                                                                  j                                                              à
                                                                                                                                                                 ;.(
                                                                                                                                                                 ' .,J
                                                                                                                                                                     '
                                                                                                                                                                     , jj
                                                                                                                                                                        rj
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 5 of 24 Pageid#: 107                                                                                          1
                                                                                                                                                                     t'jtbt'
kazs itwölvement.Am'oàgotherevidehvb,           bFacebobkp>gtjhowedgangaflligticmwiti.tlw
RDLLIN'39$crips,an#Iœ hadadmiqedtohispaentstlmtheWasaRULLIN'30:Cripàgang
m einbzr.

    j       '
            VBJTask Fomç.offkeyRyan Brady,whè isassighçd to theViölehtCtim EsTaskFot'
                                                                                    t:
dttheRommkeRçsidentAgency,hisheena:si:llpgttw RoqnokçCilyPolicçDçpnrtmçntinthçir            .




ihvzétigétive effotts bn tliishomitidz.,
                                       lntewiewswith witnysse:in th: tasù hâv: regtlltkd in
                                                                   .                 ai
mttltipldStatemehtsabu'
                      tttg% gViolèncebeln'
                                         g.conductedbytheR9111n'3'
                                                                 0sCrlpsgângset.'
                                                                                Rollin'
                                                                                      ,
)0sgqng ttntnoilappearsto be thep>tiifnary céttjefèrthehèm idde. é
                                                                 pè#stm jiàtçrkiewed relàtitw .
tothçhömkidèhaveid4htidwdSEAN DENZ>:L GUBRRANT'AStlw leadçroft11:Röl1ih:
                              .                                        '30sCrlp
set,opçfàtihg 9öm theLaésdowàè neighbbrhoöd in R:anoke,VA.Aiïihtèrview cohducted by

Röaaoke'
       CityPoliçe*1th             'spgrenssmvealedthat     wwsrvqrtlijedlnjçthisgangFhilestill
attendingPàtrickHènryHijhSchool.A rùview ofdlltrierotl:RoahökeCityPùlicerepbrs furthçr
tevealed th: Rollin'30s pz% eation into thè lbcalhigh schools.Th
                                                               'ese poliçë tepèrts ihcluded

dncllmeptpfibnnfaaassaulypp.          bymmther'
                                              hijhschoplswjkpt/gingmtmberdue.toalackpf
gçlljqrznç:hy      togqllgrltles.Qthçrvintçrvi.
                                              ewshqv4reveqle'
                                                            dtheRpllip'.3% m'eipçclftcqlly
tétéetingyouth intiz lotâlzom'm'nn
                                 ''
                                  ity. '
    l0. dUà E                            gtqrtedtlw Rollin'30s/D1rtögng i: theLo sdgwne
                      T 1sbelievedttlhavq,                     .




neil bprhopd ofRoanpke City,VA,pAersertihg prison tihle a: ajuvenile forhisrole in a
homicide.It is believed by ihvestigators thatGUERRANT develhped hij àffiliétion with the

Rollfn')0$ while in '
.                   ptlson.GUEkZA
                              ' KT has @ large gang r
                                                    taqoo on hiK(
                                                                slomqch thashe hws
prominently dijplayed in one Qrmom Facebook '
                                            photos. UUE '). T wa's:        .   's ''bighpmiù''?

whidh iààqphrasetypièàllydesdribing therelatibhshipbdwùeh érlèstablishyd hlùrhbùrbf'
                                                                                   ih:gâflg

?
> dançw reçmitGtYttkAKTbego ktwgflpni
                          .         ,pg                  %lpyqltygnddçdkqtignfpthegqngatkr
                                                                       ,




                                                6                                                          uy&
                                                                                                / , .'
                                                                                                     ...




Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 6 of 24 Pageid#: 108
                                                                         ;A
                                                                                                )   /<
                                                                                                     /.
                                                                                                     y ,
learnihg thàt                   hàd bèen hangifïg outand stajing with mémbers pf R oth.çr localgang,
specidcéffvthe'Bloobs.whithisthearchrlvalofthçChps. ' hwsaçpusln lnRnanokewlm is
a knöwn .Bloods gmpg mùmber, atld                          had bren staying with hià èottàin at that time.

Cnnsequently,GUERAAN/I-apprdached another new member oflhe kqllirt' j0s named
    .                                  'î                                      .

                                       qnd:GUZIG AN'Fissuedatlprdçrpr                       tokillI.@ asa,
                                                                                                         r
                                                                                                         gapg
initiationtàgk fot'
x                                           becauât    hadbben asspciatiùgwithati'
                                                                                 valgatl'
                                                                                        g.
àppàrehtlyfvfttée'
                 d:
                  toddhtplywiththisorder'
                                        gan atlwllièhitsèlfcould'
                                                                béùèéjideredau
                                                                             ceveregang

vièlasicm.subsequenfly?ltisbelieyed lhat'                    b'
                                                              qgaa ln m vkeovetturqsto rel
                                                                                         'oin theROLLIN'
30:gaqg,btttthijwöuldt
                     rùqgifèo:eotmofù'aùfidnsby                              töétohef& hiàpàétjahgviölatiènj.
tq turp7 GLJSI
             kRANt'loued a gapg initiatibn tAsk catling fpr
                  . .. -.   -                          .                ..     .   .        to k'
                                                                                                ill
                                                                                               ..   .   .            .
                                                                    '                  'N
                                                                    y
Cnnsqqu4njly,
                   ym orâbout7m1e15,>.1.
                                       7jI.
                                          M M18                                    we.jrqipkvnbyRollsn'30:gang
inemberàto 23'
             23 TtlckàwàhàCitcle:N W ,Rôahöke,VA.Accdfding tlj                                              ,he fedthe

arepjuktpriqrtt)                  'shpmicide apd wqshlm,elf'minjuwd?ippartbeçqtkç                           Cigpal4d.tp
                  tb flue.Ultithétùlyt            '! budy W4s.lbtétèd in tlz Ttlùkawàha Citclé Apnh
                                                                                                  r'tment
complexahethew. shptmultiplëtim esinthebàck.Sekeràlnéighborsrepoged seelng'
                                                                          twoblack

menchgylnganplherb1Ack.
                      m atlatthe,
                                tim :pftlw $hpntirw .
                                 ..                             ,



             TRAYVONE M YCRON M SEY and DEM ONTC RASHAD M ACK ha#e been

id:htiûedàsthèlikelyjhooters/stlàjedéinthemufderof1œ
                                                   7 .'
                                                      Thythltd.i
                                                               pëtso
                                                                   'npresehtàtthe
scçnçaftlw lim:pfihemurckr,aççprdsngto                                   wqsetl'
                                                                               A.
                                                                                Jm ct,y DIQN L/VESY.
Tluough ihterviews,àl1tltre:have beyh idzhtifkd .
                                                asmeltb:rs.oftheRdlllhf1Qsgang,VACK
vppeqrstp hAyç r,pk abovç KA
              .            : sty butbelow GtlEltltAN'r..on july éb,1017,M lcw wws
m o ted aher q vçhlçle stop by tlw Rpgnbke Ptty PD .M ACK wws icvonpanlqd by
         .




                                      Mzd                                          M ACK watétrzstedöhcheges


                                                            7                                                            rZ/Jv>J'
                                                                                                                              ï.-  '
                                                                                                                                       .
                                                                                                                                           k



    Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 7 of 24 Pageid#: 109
                                                                                                                          .

                                                                                                                                       /
no$'
   relatvd to the hômicide.Invçstigators atjempted to inservimw alltbrl
                                                                      ev indlvldualsgtttw'
Rôanoke City PD ..                  sàid very little to investigators,and he then leR the police
                                                               .




departmçnt.Both M APK apd                     spoke atlength,aùd they did provide inform atitm
cönceming theRollin'30s.However,dtlring the subsequentinterviewsbuf,aftqr
             .                                      i
                                                                                              ,
                 '
                                    ..

depm ed,invesyigatotslearn:dthat                             wasshotwhilèthèywbtecèhdttctist
theintealews.Statemenw from qnuninvolvçdthird-partywitlwo:madelfappearlolwyçbççng
                                                                      .




failedassabsinltionattemplwilh multipleindlvidualsinvplyed. Hopçver?basçd on aldkilmal
ihform ation '
             from              ,it,
                                  is currehtly belidved thatthe attempt4h                             '
                                                                                                      was

actuallyperformed by ABlopdàgang.memberihtendedasrepliajionin.
      .                  .                                   règponsç'jp                  5'
                                                                                           m urdçr
(otperhapsbomeètlprdisagTeementbztween                      atldAeBltmds.gangmemberWhcshot
bim). The largerpolnti:tliasgàng violehce in certaià hèighbofhotzdsin Röanoke isagrowing
tleat.

      12. Tltto'
               tljh the invzstig4tib: pf       smmder,Roan4kç City Ppliçe 4Ad
                                                                            .tlz Vi4lqnt
Crlmes '
       N tk Fùrce léulhtd x
                          the föllöwiég:, The ongoing hohe idy ilwèàtkâtiön héj 1ed
investigltor:tqidehtifymvl
w                        tîplepbjqljtialRqlli
                                            wn'39sm4mbers,qnd
                                                            ,Soevallwsqth4effkd Shat
                                                                                   .thi'
                                                                                       s
gànghashadénthèCityofRöànoke.Indoingsö,cfithihalhiétöfie:éfldpfiorRöanöké.dityPölice
repprtsfqrtlw kndividgalsidçnjifiçdbdow wqrereviçwed.ItFasdetqnpipçd't
                     .          .                                    ltalamqjpri? pf              .




t12 indiyidvalslistedbelûw tlAveextçjlsivççrimlnqlmçords,tp'
'
             .                                             itwlvdpbu$hntlimitedtohölnitidw
                                                                                  .




weépöhsrelated öffehseg,hatcbtitb ùharges,eluding police,nrmed robbety,et'
                                                                         c.Ithéàbe oriz
çvidenlfmm ttw multiplçw centllgçrviewsthattheRollin'30s& irtG> g and i1smçmberkhgve?
                                                        .




asaproductofthefurtherancebftigirgang'sprosperity andnotoriety,had adiikd impactèn th:
violenscrifnevate in theCityof'
                              Roanoke.'fhisisparticularlym zefortheRprthwçstpox tpnofth:
                                                                                      .




(2lsywhçreihe'Rpllln'7osm irtTGqpg.appvartocqnductmuçhofltsr
                                                           illegalqctivldes.'rt
                                                                              hçhqmki.
                                                                                     d
                                                                                     'ç   .




                                                8                                                           c
                                                                                                                z
                                                                                                                    Wy
    Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 8 of 24 Pageid#: 110                             /
                                                                                                            .vL1.
      <




of         atld rçcçnfattçmpton                   's life have dem onstrajed the viokht nattlrk ofthe
Rollint3Uj.Th:RoM oke.City PD bùliekesthatthe kiolenqeofthisgrbup/ga'
                                                                    ng will'continlz to
                        %.

çsçalatq.kçcçntlyxsome ggng paraphem alia,ccm#isting ofhaadwritten noses'
           .                                                            ,wçm locgsed by

lotalpölice.The notès.had been discârded on the stteetwithitlthe Lansdöwnz comrmmity in

R oarf
.    bke.The qotejappçartobe a Rqlfih'39svew membermarmal.
               ..   .            .       ..              ,whickislabded ''R413Ca11''
and outlinùsthegghg's'
                     érigihsintheeàrly70's.'fhenotesalso liàttheircolorsasblueandbrown,
anlrefçrto Ilgrlçm ?bepkerNine and Avw:!9çr.Thepolesalso outlinea nkv d strucjum ,1n thq
                                     .




Rollih'3ûs.Upofiviewihg theFaceböok'profiles bfeaùh ofthe pöt:rftialmefnbyrslisted below,

qllm.çrousp.icttl
               xresf
                   'eaturlngkotlin''l(shqndslgns,apparel(t;indudçbluçbaqdanasflowpon
theleftxideforEiip gang),linge,dnzg:,wkqponâ,dt.havebven vièwed ahdareihditâtiveöf
Rollin'70siqvqlyçmenttgsspqiatiön..
     13. '
         flltöugh thùinvestigatiôri(jfthù            màrder;theRoanökeCityPblicùahdtheViolent
CrimesTajkvtàrcethqvç,gatfleredconsidqrablqevidençeregarli'
                                                          ngthenaturq,sqqpq,struqture,and
actikitièsoftheROLLIN '30sCri
                            'pssetxWhich cötröboratesmuch ofthewitnesssotementsciyed

          sngrcesgfevid4nce includethefollowing,asf.urthqrdçtai
abovç.Tlw x                  .                .               a
                                                              tedherein:    . .




           a.Rùkièw ofàbtiàlmydiéattotàtà(sôrhëpubliclyacceàsiblë,othèfsöbàinçdbycourt
     ordçr)maihtainedbygmlgmembersandassodates;
           b.Rekiew ofhi'
                        jtoricalcriminaladivityofgangmembersandassociates,asXtailedin
     poliççmpoll '
       .         and cpurtrecordy;
           c.A hu dwrittén gàrig-tèlâted doclimùnt'
                                                  recôv:red intheLansdôwn:éreaby thepolice

     qûergapgmçmbersdiycarded itdqrlngapolkçençotmter;.11
           d..Physitâlstr eillance.




                                                    9                                                    ) uj
                                                                                                            -
                                                                                                            t
                                                                                                        1    @
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 9 of 24 Pageid#: 111                             i(f'
                                                                                                        ..
                                                                                                           S1
    14. Tp date,m ultiple qctive ROLLJN' 3.
                                          0s Crlps membçrs R d assoqiatçs hive àçen
                                                    .                                                   .




ldçptiflçd2in the Rnanoketc ea. Thl
     .                            'sQrganlzajion has ; presenke in '
                                                                   m %ltiple otlier.gtates'
                                                                                          ahd
operatesfmm V'
             iréizia acrdssstate'
                                lirzs,includihg using ihterstatex
                                                                çlmrfltttlicàtiorïàfâcilitvéto
dijcusjgàngbttsinzss,ptbvidep'
                             éym ùhttöinèaitefatèdgangrflùjlibèrs,andrkcnlltgangmembers.

Invqgtigatippq
     v                            indikidualstobçafflligtedwith 1heRULLW '30st
             hwsqhowatlw follpwihgt                 .   .   .             .    .         .




    1.SBAN DBNZELGUERkANT(DOB X /1991,SSAN                                           .11:$,2,FadebtjoktHàrlein
    Denklp
    2.TRAW QNCS kAYCRON:
                       SASDY ('
                              DQBœ                                       /)99t;8$XN lmknqwn,
    rgceboùk:Yin:asqy);
    3.DEMONTE M SHAD MACK (DOB.4* /1989,SSAN                                         -7641.
                                                                                          ,
    Fatkho:kjMont:tebrvàl:t.);.
    4.DAVUN                                         m UB               /
                                                                       1993,XSAN
                                                                              ' :              j
    (ikçqbnqk:
    5,                                              (DQB œ            ?1?92
                                                                          ..S-sAN            ,
    (F-atubödkt                         i'
                                         ;
    4.          œ   .m O,B                                  ,1981,SSAN              j,
    (Facehoùk:% * );
    7,
     .,                                 (DOB                /1998,SSAN tmknöwn,Fackböök:
    œ œ * );Y
    t.dllAtm c y bJIIN I/EV>;jY (DOBœ                                /1F94,S!A&      u!2j2),
    (1hqe1m4k'
             :C:eOuzmR l;                                                           :
    11.                                                      .
                                                             IDOBœ /1992,,
                                                                         SSAN X              -
              #êatébvok:                            .

    12,'
     .
                        '
                                             (DUB.*             /1
                                                                 .996.,SSAN              ,
    FAgkhookt     ...                          );
    13.N                N,                    Iœ )
    14.
    :
    I
    .2
     5;'
     - -
       ;                            -
                                    .
    16.œ                œ           .
                            l

    15. Bqsçd uppn the '
     .                 isrs olng,thçrels'prèbablecauïeto bçlievethçRULLW 3'
                            .                                             0s isq
crimlnal'entep riye as dçliqed by 18 U .S.
         ..                     .   .    C,j196.144)and ltU,.
                                               ..           S..C.
                                                                .5 19,$9:,)(1). Bwsed
                                                                                    ..on
                           icti#ity a: itrelates to the ROLLW ' 3'
                                                                 0s,investigating agents'
                                                                                        belizve
                                                                                         .




œ                œ      isutilizihé thz oèiàlm edia, spkcifcélly the Facebèôk Inc.'SUBJECT
                                                                10                                                            47
                                                                                                                             tt
                                                                                                                 ,   :
                                                                                                                 '1:..z .s
                                                                                                                  j/z!
                                                                                                                         ,


Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 10 of 24 Pageid#: 112
                                                                           ,
                                                                                                                 j,
    ACCOU
       ) X'
          ftpfqçjtisktqcçmmunkqtitm withROLLIN'30sCripsmemberéitlfurtherinceofthe
'
    öfjmïizàtibh.
            16. QnM# 8
                     .,2018,FB'
                              ITFQMtphallviewçd
                                              .N cqboèkI)wuserID#.10'
                                                                    90976$71:
                                                                            84:
                                                                              442
'belpngi
    .  pgto                                  '
                                             whkh.i,xputjidyavailqb
                                                                  .'
                                                                   1:Fqvçbtmkpqge:A proflepidmtbf
                                                                          .               .          !
                                                                                                     '   .       ..

             isusedohtlzFacebobkpag:and.
             '
                                       ihescttellnnme<$                                            'iguled(PICTURE,
                                                                                                                  #1)
            17. On August1p,2017 R'
                                  oatloke City Pôlice obtàihed via search warrqzq gserdqla hom
Facebonk Iiw.user'1D mlmbvr 1Q9002$70979743 Wltich wasi'
                                                       dçhfised asthù'
                                                                     Fâceböök '
                                                                              Ind;
accötmtùsqdby
T                                              Jhformétibh f'
                                                            rôm Fàteböök Ihtz
                                                                            .ulzfm rhuMbbt100002670079743
conuineddatahpm theqate'
                       rangç03-46u201t09:0ù:0ûUTC to'
                         .                          0-/-22a20171.
                                                                !;'
                                                                  5,
                                                                   9:r9UYC.Upop
F:ITFO 7ofm Mcphall'smylew ofthectmlenspfthqtretqm phptopgphsw1t11                                                    in
them woùldtvhdtbiltdiqétè                          invélvemqntsitth4R4l1Z'30sCripgang;PICTURBWZ(Phûto
                                                                              '
                                     ,

Id:1267601113338$75.
.
                   )was'
                       poétedon2017-06-1517t08:05UTC alldjhtiwnonPAGE 87bfthe
                                                                                              't
Facebook rçblrp.Tie'plçture shows                                .   wq'
                                                                       ating g WhitetnnktnpàwiitecApripanh,
                                                                                      .




holding.àgfeen cölotdd jlàsàbottleM d àhowihg ç'twö thllm'bsup''. PICTURE #3 (Phbtô Id,:
    176211!,414t1647)isjhowqonPAGE !170oft12 Fàèèbook'
                 .           .                       rùttlthkThepictceshows'
             wùarinxawhit:tanktopiwhiyqcqpripanp?hvllinpqgrçen ç
                                         .               .     '4lqred.glgj;bpqlvR dW pwiqg
                                                                      .                              .   .   x




'tthumbsùp'/withhislyfthànd.
            18. OnApiil24i2018thefederatBuréaupfIn#elstigatiöàdbtàihédviâjèardhw- àntud'
                                                                                       ef
détéftofftlhtkböökItïcçttsz'
                           rID flpmbvt$9909j54985,
                                                 8968whl
                                                       khwAsidpnjifkd,as$h#N çeb.ook
                                                                          .

                                                                                  N
Inc. account used by                                         lnform atioh from Facèbook Inc; usèr ID htlmber
                                                             ,



    1000451492!8968 contéif
        .                 zddàta.
                                hdfhthèdàtè tàhgè 2017.
                                                      u05t0:
                                                           1''
                                                             .
                                                             00:'
                                                                00:00*UTC to 2018:04-17
23:59:59 UTP.Uptm PBI'TFQ Jdlm M cphaills rekiew ofthe cohtentöfthatreblrn mttltiple
            .                    .




mfçrenççsin mçssagççontiptwpuldSçnf
                     .       . xx llqjnplcatç                                             u
                                                                                          irwèlvçmen!in'
                                                                                                       iheltëçllin'!0à

                                                                                                                        y.w
                                                                                                                          J
                                                                                                                          ,y.awp
                                                                                                                               .
                                                                                                                               Y
    Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 11 of 24 Pageid#: 113
C'rip gang.Upöà revieWing the Facebook Incc.data.teferenced .
:                                                           abtwz,twb .
                                                                      m esgéges wùfe of

pm iètllarintçrest

           :. Facebbok BùsinessRecord PAGE 2945

              luthor        * 4'10ù0076171.84442)
              seni201j-02-2301;36;0jUTC
              BbdyW hçl
                .      '
                       edaCripsa!

           b. Facùböok Busines:Redörd PAGE 3000

              Author         * (190t'
                                    07617184442)
              #ent.2018-j2-2023:40:% UTC
              è
              Body         cr4gsed thegroup.

              Authèr         * 4100447617184442)
              5:nt.2018-02/2923:
                     .            41109UTC        '
              Bodf
                .         .harïledtlw poupDxxxttGANG.
              AtltL r        œ (100* 7617184442)
              SeAt2018492-2023:46::417TC              .
              Bodyw esW escrips'thisthe, '         checcinlin'
                                                             eforerrcody please
              dorftaddfionHarlérriinertjbers'tothisgr4tlpErwin'rï4ç4t4'
                                                                      chpp
              Fitu çsap                                                 '

In theabovçcoemùàts         pöstsMW hdrethe Uri2psàt''refehiégtb theCiiy;Gang.    âlso
ùreatesachAtp'ol?p andnam estlïegroup ft
                                       $
                                        DxxxrtGANGW:Dxxxrtls:
                                                            acommonly vsed wordtp
refertotheCripsRo11in'
                     30'sGM g.




                                               12
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 12 of 24 Pageid#: 114         OYWyzpr'
        MOYOQK#O$X                                ''

        ;y4ukno%                                   seM Ni
                                                        . hàne ge.
                ,
                    .                     '
                                              .
                                           'h: r ' j .                      e   a,
                                                                                 syut
                                                                                    uàlFj%nds
'


                    ln*o                                                                                                              :
                                                                                                                  M. ay5.
                                                                                                                        at1'
                                                                                                                           2:
                                                                                                                            2*.
                                                                                                                              m r?
                                                                                                                                 M
        Q ..
        .
                      -.
                       m<,
                         .                         ..                  .              r
                                                                                      '                    j
                                                                                                           ;                ... .*.
                                                                                                                           ; ; u-:gr
                                                                                                                              .
                                                                                                                                                                   '- '                ''     '
                                                                                                                                                                                              -''='''        .
                                                                                                                                                                                                             2
        * !Mt*.,'t'.
                   Ha
                    'ld.*''G'U.I
                               M '1*                                                                      .
                                                                                                          r
                                                                                                           r
                                                                                                           1
                                                                                                           i
                                                                                                           /              ;K
                                                                                                                          '                                                                                  ..'.
        V Y
          . .W u.-
                 aun
                   .u
                    #/ .m
                        * ....                                                                             j
                                                                                                           .
                                                                                                           '            r                                                                            .
                                                                                                                                                                                                     4
                -
        Q f-..ia                      -.. ...                                                                          w'
        0. sro                                                                                                                                                                                               .
        00 Fxx
            '.na - . -.                                                                                  '7
                                                                                                          g2
                                                                                                           j     ..               ' .      a         ..        ..        .             j.
                                                                                                                                                                                        # y
            *' Ph
               . ot
                  x.''                                                                                     '      ..              -
                                                                                                                                  # . .   ..        ...        -
                                                                                                                                                               .
                                                                                                                                                                       -     .    ' ,..   l - . ..           .
                                                                                  .       ..               lk                                                                                                'u'
    .*)J. .t v .
     ' $.                        'r.$..'                                    i                   . z$
                                                                                                   y.')21xj                                    .     :.            . .           fj                          ,k
        ..              ïfktxs.,
                        ..      t.jj
                               o.. 1                         .    .         .                         (..; ..ë                            e.       . lt   ..       .              ,.                          .
,
,)
                                     y            t'...... .....                                     . . .j
                                                                                                             ;                                        .
                                                                                                                                                                                                             u
,.                                                M                    .                       r     j.s...zh!                                                                                               (.
                                                                                                                                                                                                              .
    .
!'i
                ,

                    1        .
                                      . . uwo.wq
                                           . .
                                                         .
                                                                                      h'.ç. (   k!
                                                                                               . ,
                                                                                             '' '
                                                                                                k
                                                                                                . k'j.:
                                                                                                 J'   !$                                                                                                     T.
                                                                                                                                                                                                              ,  ..
                                                                                          *'>
                                                                                            't o q'   $'.
  j                 .
                            ..                     . .           ''                    '.''           '
    .                   '         a..1j
                                  .                 . .                                       .r1.  . '.
                                                                                                       'b                                                                                                     .
                                     1
                                     .                                                                   . ,.
                                                                                                            '.                                                                                               i
                                                                                                                                                                                                             -
    1                                      .                                                          :'
                                                                                                   z l                                                                                                   ..s'1
                                      .
                                          . ..        ...             ...
                                                                      .                           .t                                                                                                  ae'r'  '.
                                                                       .+             C.!ti.- q- ctjqp.                                                                                              je
                                                                                                                                                                                                     rx.
                                                                                                                                                                                                       caa
                                                                                                                 P1C                  #1 '                                                           '




                                                                                                                         13                                                                                           çv
                                                                                                                                                                                                                       yw-Y
    Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 13 of 24 Pageid#: 115
                                    14                                       L'.'
                                                                                );
                                                                        t r':gè y
                                                                         ,
                                                                             '
                                                                             .   :.
                                                                                  r.
                                                                                       .
                                                                                           f
                                                                         fljjjz#
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 14 of 24 Pageid#: 116
                                                                                 ,
                 TECIINICAL BACKGROUN     ' D :FAPXBOOK > C.
    19. Fqcebopk lnc,owhsand ope/atesufred-accesssocii hetworkinéwebsiteofihè sàm e
qnmethattalzbvgcqessedathttp://w wm facçbook.com .FacebookInc.allowseitsusetstoestéblizh

accotmts.with Facebook lnc.,and ugers can then use their açcpunls to shgre written news,


                                          15
                                                                                               qI
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 15 of 24 Pageid#: 117               (1f$l*
        phpmppphs,videoj,and.ottxriafpmwtiqn with otherFacebopk Inc.usçrw o d gometim eswilh
                                     .




        '
        the generàlpùblic.

            2û, Fqcçbook lnc,qsksqsqrstpprpvid:baqicçontiçtandpersonglid4ntifyinginfonhàtirm
'


        toFacçbpok'lhç.,çltlwrduripgtheregistratipnpm cçss()rthereaàçr.This,
                                                                           l
                                                                           knf4= atioamay'
                                                                               .
                                                                                         jntlude
                                                                                          -     '

    >                                                      $
        th: user''
                 s fullnnm w b'
                              irth date;gqndèr,conte t zum ail addrzàses,Facebook Inc.pés:wö'rds,

        FacebodkIht.sévttrityquzstitmsazidahbwefs(fèryMswotdtEtfiùvblj,phyEidàléddrbsétindtldihg
        çityjstatq.
                 k
                                         plmbers,gçreen npmo?wçbjip g'
                   and zip vodçj,tdpphone.                           , and otlxr pçrsnnal
        idehdders.i
                  Fàceboyk lnc.àlso assigpàauseridehtiicétion ntttber.
                   .                                                 t: each écdèuht.

            21, Facehook lnc..usergr-qnsqlevtdifferentlevelsofprivqçyfprthç.cpmmunicutitmsand.
                                                                                      .




        informatiönabsöciated w.
                               1t11theirFucéboök Inc.accotmts.By adjuntingtheseprivâcy(
                                                                                      seliings,a
        F'
         acçbtpk Inc.user ùan make iblbrm étion avàiléble ohly to himself :r h:tsèlf,tb péiticttlar
        FacçboèkInc.users,to all.Vaçybppk hw,userg,ortoqnyonew.
                                                              1t11qcçeo to$hç1nsem et?hwludiàg
        1jû0>1: whô àtù hötFaçgböok Ihc;uskrs. Facçböèk Inq.açtûvnts élbb ihçludx
                                                                                e Uthër'açcnunl
        settingsthAjucerscanAdlusttocpntrol,foreKample,t12 typesbfnotitkatiönstlpymçeivtftölh
        FytçböôkInc.

            22. Fadebboklhd.vsersmayjbiàoneörmbregtövpshrnètwprk:'
                                                                 t4'çphnecsahd'
                                                                              .
                                                                              iltqtàd
        wkhothçrvsep wEoqrçmembep pfthesame group otnetwotk. A Fac:bbök Inz.tls:t,zah élgo
                                          .




                       with indikidualFuceböök Ih4.uskrsbysvljding each ugçr4RFriçndRvque*t.''1f
        tohtzd.ditectlyL                                           .                            .




        therecipkntpfA'tiFrkndReqqçit'iAcçeptsthemquesl,thenuthçtwouwp willbecpmùlTriendj''
                                 ,                .



        förpurposesL
                   *fFacébônk'ltzk'
                                  undçâllyxuh> gqçpmmtmtçqti
                                                           .onsptvtew infbtmationAbntztearh
        othet. 'Euch Facébbok Inc.uset'saccountihcludçs a liétofthatqsçi's RFtiendy'''
        '                                                      .           .         artd a RM tni-
        Feed,'iwhidhhighlightsihformation abèttttheu#yr'sft
                                              ,           Friehdsl'suihasprofilèachM gewa
                                                                                        uptömin:
        ew nts,qnd blrthd1ays,
                        .




                                                                                                          ) j
                                                      16                                              .
                                                                                                              jj
                                                                                                          @

        Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 16 of 24 Pageid#: 118& $
                                                                                                      zlitl
*

    è




                23;
                  . Vqçebopk Ipç,usçrs can create pmûles thatiiwludk phptogr4yv,ljsts'
                                                                      .              ;fp4ràot;âl
                                                                 àh

    iqtemsts?'
             and Qtlwrinfol-mdtîon. Fqçelmok Inc.usçrsql
                                                       m1also posfGstattlsp'ûpdàtesabouttheir

    whetèâböttttahdattibns,ééwzllàélinkstö'videos,photogtaphsiarticles,altd4therkçmsavailable
                                                                                          .   .




    dsvwhçreon thvIniqmçt.FAcçblmklnç.userscr alsopostinformafionaboutvpcomingt'
                                                    .                          evehtsj''
    àttdh assodià1occààiöné,
                           'bylistihgth4 ev:ht':tihp,lbcation,hoàtiând jtlyttligt. A pa/idttlàr
    userisprofllepqgeqlsoincludeyatiW
                                    . q11,'?whic'
                                                h isaspacewheretheuserand'
                                                                         hlso/herikFtiçndg''.
    qal)ppstmessqm s,qqgchm                         typically be yijib1:to.anytmçliocanviçw
                          .ents,alld lililo Shstwill'                     .

                                                            N

    th:ttsbr'si
              ptofkle.

                14: Facebo4k Inc.allnps users to uplqad ph.otps And vide
                                                        .             .os,whikh may includ.e any
    metàtlétasuzhéàlocationthétthe.
                                  ttsùttransmltiedwhkns/heuploadtdtlïejhotoörvideö.Italso
    providesusçrgthçqbilitysoatag''(i.q.,lybel)otherFàckbèok'llk.ttb:tàina'
                                                                          photôorvldèè..W hen
    atser.
         ibtqggedin âphötoorvideo,hçorjherecvivesaaotificadonofilw tagand&llnktosçethv

    yh:tb (jtvideo. FotFàcèböbk lnc.'à ptltpbàe4j.
                                                 thz ph4tôs M d vidr
                                                                   eos Assbciatqd
                                                                                . Wi
                                                                                  .lh A laet's
    gccnuntw111lk4ludè.âllphöto;andvidçôîuyloadzdbythattsdt'
                                                           thàthavènotbeèàdelétad,éjwell
                     '                              '                         '
                    ...

    as:11phop'
             satïdvidtostzplnalkdbyahyuqvrShathavçt
                                                  .hqtusertaggqdintvm,
                25, N cvbgpkIiwzuyerscnnexchangçprikat:MéssagesohPacebookIhè.with olhèrtljersk
            '
    Thkîemessqgo,whkh gre m'mitqrtp u.epailmçssggep,aregenttè'therktipient'sttlnbox'?on
                              .      . .. .




    Fàceboùk.
            'Irtc.,whith alà: sto'
                                 rùscopieà'
                                          ofmkésagesàetàtbyt114ted/ent a.
                                                                        s*ç1l@.
                                                                              $other
    inf-
       orm gtipp.Fqççbpok Ipc.userscpn àlsèpbltùbfàments.
        .                                     .         bh theFàcèbôök Inc.profles6f(jthèr

    utèrt4*önlhek ownptofilqs;suçh com.mqntsàm ty>kallygystjçiatedwilh,yspeqilcpogtlng pr .




    itentbntheproile. 1à additibn,Fazzbhök Inc.hasa Chatfèuttlre thatallowssusersto'sgnd and
    rççeivçiqstv tmçisqgçpthrough FacebookInc.Th:se'
                .         .                        cbatcèmmlln'itatilms!arestèted ihth:thàt




                                                    17                                            .'lj/)
                                                                                                       '
                                                                                                        .
                                                                                                       ,,
                                                                                                            .
                                                                                                                .

                                                                                                   ,
    Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 17 of 24                   Pageid#: 119,-
                                                                                                   ,j,
histèry forthe ycctmnt.Jhcçbohk Iqc,Also hasaVideo Callingfkature,and fthôugh Fétebook'
         .




Inc.doesn'
         otm çordtlw callstlwm sqlves,itdoeskçep recordsnfthedatèofeach call
   .                                                                                 k

       26.' Ifa Facebook Iht.
                            .user'dôesnotwantto ihteractwith M öthetùsèr'
                                                                        oh Fàzebook Inc',

theflts'
       ttïsbtcanBbloyki?theseconduserfrom seeinghk orheracçotmt.
       27: FacebookIhc.ha aRliké''featttr:thatdllowsttbef'
                                                         ztö givypôsitiv:feedbaèkôtctjnhéct
lo'
  Pnrtlctllyrpqges.Façeböoi Inc.uçerscaù içlike''Facebo
                              .   ,                   'bk'fpckpo&tsoyqpdatey,.a: wqlta&
                                                                          u-




weboacçsprcontqntonjhi'
                      rd-party (i.e.,nonuFacqb
                                             .opkInq.)websltqs.Factbnoklnc.s
                                                                           userscan
àlsobzcpmeçtfans''ofparticlzlarFacebook Inç.pâges.

       28. Tatèbook'Iùc.haà âsèatth flndtioh .
                                             thatehablùsitg'
                                                           ujefàto seàfùh Fàèebook Ihc.for

kqm brds,usem nm :s,orpigeg,Among otlwrthingl.

       29. Eàch Fécebôok Inc.accètmthasan activity,1og,which isalistofthè ttâer'sp4stsand
otherFaqeboöklnc.activltiv'sfmm dze'Incdption,
                                             oftlleacqotmttojhepresent.The'
                                                                          adivitylèg

ittc1ud:sttnriksahdpv tpsthyttlw ustthasbyvïn'
                                             tqggedih,is*411;s:tonnùùfihnâmAd:thmvgh
th# accpwg,such asktiking''aFacebook Inù.pàge oréddint joineèn:,
                                                               â$a'
                                                                  fri:hd. 'l-hé acuvity
                                      .ypeqplçphovi/iti
1ogis(vkiblçtotheqqerhujçnppqtbeviewçdb       ,       lh.euyeriyPqcçbookIrp ,pqsç.
                                                                               ..




       30. Fétzbook IrïcyNntegidà.bloggihg'
                                          f:étttm 'Nvailâble tn Fqc:bökk Ihç.ttserà:R d it
                          '
                      ,

epkbl:sgxrs.towrileapdpostpptesprm rsonalpeblngs(ifblogjii)
   .                                                      .,ortpJ4)#.orltheirblogs,
                                                                                  &.om.
tjth'
    ::bettieùg,àtzthâsXo ga,Livelburnél,M dnlögger.
       31. TheFacebook lltc.Giûsfèàttlr:allows.
                                              ttàkràtöigehdvirtualGgiâà''to'
                                                                           thùitfliùhdsthét

                             prqtllepage,GiRscostmoneytppuréhgiç,mlda perypqallzçd
appearasitonsosyhexvçiylenfi,'                                .            .          .




messag:çanbeaqachedttjeaqh'gil.Fxçeb.ookxlnc.usçrsgaaa
                                                     .1sp'
                                                         sendeAcùothçrtttwkesy''wltiçh
are.
   frkeand àimyly
                .festtlt'
                        ih anotitk adon to theretipientthatheoràhèhésbeeh'
                                                                         $Xpokèd'?by tlz
K ndçr.'


                                             18                                               ..
                                                                                               ,   .   vi
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 18 of 24 Pageid#: 120                  tlfjjj
                                                                                                   X
        32. N vçb
                .poktnc,A
                        .lsphasaMgrketplacqfeaturç,wh
                                                    .içhatlow;userstopostâeççlassified
ads.Usefscyqpoétitètrjsfôrsalç,houéing,jobà,âtzt
                                               .lotherifeMsolj.
                                                              thkM qtketplute.,
        33.. lp qddititm So '
                   -        thq applicayioàs described aböve,Facèböok Inc.also providesi$s usçrs
with accesstothousa'
              .    ndsofotherapplkationsonthqFaççhookIlw.pladbrm.'
                                                                 W henaFaçebonk
Inc.psergdcçyseàorujesone.ofth:teàpplicutiènt,altupdàt:àboutthaltheuser'saccégspr'uîe
ofthatupplicétion mayz:ppear(m theuset'sproûlepage.

                          .      lIçafzliqjçd'w ittzgroupsofusçrs,mtherth% oneindividllzl
        34. gom:PaçébodkJnc-pages.          .            .                                ..
                                                                                                    .



ttger. M embzrship '
                   ih the group ism bhitored atld rdgulated by the '
                                                             ,     udm inispator Ur head bf the

grjpp,whoçaninyilçnew membertandrejectoracc4ptreqqejt:byuserstoehter.FqcebogkInù.
                                                                                               .*

cgn idevtify st1usçr, pht).are currensly regissçrqd to @ pm lcul. group and cgn idqqtify th:
administràtôr ând/o: crzétèr pf tlz gr
                                    Q
                                      èup. Facebtmk Ihc.àljo assip g a éfot!p idehlificqtipù

numbzrto ùach poupkFatebook Ifm;usestheterm xçûoroup ContactInfo''to.
                                                                    dèsçrihetlw contact

1 formation forthegroup's'creatorR d/orqdminlsjratpr,aswellasaPDf'Qfthe curmntstatusof
    .                                                                  .




thegfoupprbfilepage.
        j!. N cqbtmk.lnc.llestheterm t'Neoprint''yode>cribe
         .
                              .
                                                          ' .
                                                            an expa
                                                                 'Kb ndedview oêaki
                                                                                 'b''S' vz
                                                                                     ''
                                                                                          nuser
profiles ThèdNeo-
                prinf''forAgivvn usercan indludethe'
                                                   followihg in/ornptionfiom th:uset's
                                                     .           .




Pr9Vle.' pmile contact infpo atipn;M inl-f-
        ...               ,        .
                                          '
                                          eçb lnfprmatipl);status updqtes;lihks tp videog,
                                                     .           '




ph4to/faphs,nrtièlès,ahd otheritbmé;Notks;W a11pèsitings;ffiènd listy'
                                                                     ,ilzlttdingtlw ffiendà?
Fqgçbooklnc.user1)çnti
                     .ficgtirm ntlmbçrs;group,apdnçtwotksqfwhkhtheuseri.
                                                                       samembçr,
indudingthegröqps'Fàcvbook Inc,group identifitatiônhllmbers;fumreahd.pastevèht.
                                                                              pobtings;
wjçcteddTrknd''reqgestq;comm.-enp;gifts;pokçs;tags;tgndinfor.
.                                                           m:atxi
                                                                 .gngtwutr
                                                                         tlw uke<'saccess
andus4otFacùbook1t2.;ap.plicutiohs.




                                                1(
                                                 9                                                               /j
                                                                                                        ,
                                                                                                            '
                                                                                                                il
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 19 of 24 Pageid#: 121
                                                                          v                             j)j
4   %   .@




                 36. FacebookIàc..a'
                                   lsofetain:IntemetprototoltdIP'')10:$foragivenusçrJDpr1
                                                                                        ?
                                                                                        1add.mss.
             These logs may ct
                             m tain infkmwtion gb.Uutthe actions takçriby the,user ID orIP addtess öh
             FaeebookIdc.,incltlclih:i:fottnatibh àboutfh:typ:'
                                                              èfaètioh,the,dat:ànd'
                                                                                  tiihèoftheadiön,ànd
             thitlserI.
                      D M dP addtùàsasàixiétezwiththedction. Fore:nmple,1:aps4rvkw:arx
                                                                                     gçebpdk
             lnc.prohle,thatvsçr'sIP lqg'Fould refl4ctthefgçtthatthevseryiewçdttzk'pröfiluj,K d wtjvld:
                                                                                 .       .




             shöw whenarjdfrom whàtIP:addresstheuserdid so.

                 3#. Nooialnçt+èrklngprokiderslike Facebook Inq.typlcatly.refgln Additlpnallplbo atljm
                                              .                                      ,       ,. .   .




             abputthçirqsers1accounts,suçh,
                   .
                            .
                                          '
                                          ;sinformajil
                                                     m'Abousthe.lengthUfskrvke(incltldingstartdàtelj               ,




             thètypesôfsktviè:utilizùd,âhdt'
                                           hènteat
                                                 flsafld soutceofar/ypây
                                                 '                     .m ùntsasgöùiatèdwiththésùrtic:

             (hkludipg'                   k.gçcolmtplmber).'
                      any creditcqrd prbnm'                1n.somè caye&,l'
                                                           .              kqçb.ppk.
                                                                                  lnc.vsersmqy                 .




             com'
                m llniçasçdirectly w.
                                    lth Fgçebook Inç.aboutissuesrelating tp theiraccount,such gsle:bnical
             pröblèmé,billing itïqpifi:s,örtèfnyléintsâom èthe userj. Söcialhetwolk'
                                                                                   ing ptokidefs like
             Frcehöok lnc..typicallyp
                                    m tainrecçrd'
                                                svboutsuqh com mpnicatibns,lnduding reçordgpfm htaqts
             betweèh theusèrand+ eprötide'ààttppoit'servit:à,aswùllt'
                                                                    ttétdàöfahy àttittàtakùiïby'
                                                                                               tlz
             Provlderoruserasamsultqfy1w qompx ications.

                 38. Therefore,the computtrs4fF'
                                               xcebbök lnc.are likely tö cohtaih v11'themâteriàljust
             described,including ttéted electronic commuhicàtièhsand,ittförmétiûtîcè.àteràih: jùbscfibefs ,



             and thviru,e ofFacebook 1nç.,w ch asaçcountaccessinformgtion,t'
                                                                  .        rgm acdpp infpzmàdpp?aqd
             acc4tlhtapplidàtièh.




                                                         20
                                                                                                               /je'
                                                                                                                       yypw
                                                                                                                          .
                                                                                                                          zr'
                                                                                                                           '



             Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 20 of 24                            Pageid#: 122
                                                                                                                .      x
                                    TH E SUBJECT ACCOUNT
                                                     Jlizl-l'

              W ith its matiy feâtees destribed àbove,Fatebook lnc.is in wide us: umbng gang '

m4mher:apd gsspçiatçs. Iq my eKpçrlence,apd thatof 0therJaw epforc#m çnt Qffi4çrs wittl
                                                     .        .                           ..




trdihingandzxpetiellceihtheinvestigatibn ofvlolentga'
                                                    ngswhQhaveservedmultipl:priotfederal
àem'th warrantsgop Facëbpok lnc.accètmts,galtg memberjöftèn u!eFacebook lpc.forpurposes
                                                                            .




intluding çommulcatlng wi* othçr gang members, publiciàlpg and promoting the gangy.
  .




ihtimldatihg tivalà,énd plàhnihg criminalàdivitièé. FortMsrkaàbn,gM g-tzléted Facebpok Ipè.
                                                                                      .




accotmts.typlcallycoptainawealt,
                               hofevidehce'
                                          relevanttocrimlnal,investigation:ihcludihg:

              à. Shtementj,photoérajhs,àtldvideöàdontàittinginfoe ation onggpgs'hkramhy,
                 histnry?m embvrshiphpmqtlces,R d insigniq;
                                    .            .




             b. Statemenk, yhotographs, and other evidenù: ôf Etacketùtfiljg acts ikdudihg
      innncial fmud, t1marm and nqmoticstraffkking,robhèries,shpotingg and çonspiracy to
                        .




                                                                            . '


                 Bxsenktvçgpnprdatedcomwunicattonovex,Façebnn'kInç.'smessagng;and
                                                          .




             d., Cbmmpmitétion andcômzdionswhichhave1ed totheidehtifkétiohofpreYiously
      unknownggngmerpbqrs,
      40. Based ön m# trninirig.and.yxperièhck,énd thétofötlzrléw ehforcemem öflkèràwith
traipiligandeypetiçàceintheiqvestiggtiopofviolentgangswhohqve@ervedpul
                                                                  .  tlplepriorfedem l
                                                                                  .



                            :             1
searéh warrmltson Fàçkbook Inc.éccöunjsyyourafliantknbwàthatekèn with âlengthy pàs'
                                                                                  sage
ofSiinvprdçletbjm of
                   .infpmwtion from thepublically gcçessiblewybskebytheuserjFacehook
11w..sjores'
           the account.
                      holderlscommu'nicatlons.indluding bu$'
                                                           notlim ited tùjprivate messâges,
stéttfsupdatëN,linkstö videos,phôtogràphjahotet,wàllpoétiùgs,friehd 11$t$,.
                                                                          subwribkifsfu11          .




npme,blrth dqtç,addiç&s,lq'
         .            q . lçphpnç'
                                 rmmbçrs,cpntacte-maitaddm leg,scmea npmes/prodlçs,
                                                                  .                            .




                                              21                                                       .     .
                                                                                                           . ,..
                                                                                                                   ,
                                                                                                                       qjt
                                                                                                       r           9k
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 21 of 24 Pageid#: 123
                                                                                                           ,jaf
                                                                          ,
                                                                                                           t
                                                                                                           .)
actbunt/useridentifkation numbçrs,duration ofaccotmt,andothqrpersonàlidçntihersgoingback
        o
multiple yùars. Thisnonpublic information stomd by Facehook Inc.relating to the Subject
Accountslslikçlytobepfsignifcantevidentily'
                                          valuek
    41. InthecourseofinvestigutihgtheROLLIN '30sCRP Sm em bèrship and activities,FBI

hqveidendsed#numberofFacebookInc.account.maintainedby suspectedROLLIN')bsCINPS

membersandgssociatqs.severalofthesehadthuirpriyacysettingsgdjusledsothatcontentwas
àvailable to thepublic.

            O ORMATION TO Bt SEARCHED AND THINGSTO ME SEIZED
    42. Ianticipate exçcuting this warrantunderRule 41 ofjhe FederalRules ofCn'minal

ProcedttreandtheElettrbnicCommtmicationsPrivacy Actjin particular18U.S.C.jj2703(a),
2703(b)(1)(A)and2703(ç
                     .)(!
                      . 1)(A),byus'ingthewn.rrsnttorequirç,
                                                          Façebopk Inç.tod.
                                                                          isclpgetothe
govemmentcopiesoftherecordsandotherinfçrmation(1ncludingthecontentofcbmm'uùicationd)
                                                   ,




pu icularlydesèfibedià Section1ofAttachmbntB. Upon receiptoftheihfolnwtiondejçrib4d in
                          J   .            .

SecuonIofAttacbmentBvgovemment-authorizedpersonswillrekiew that'
                                                               informâtièntolocut:
the:
   itemsdescribed in Section 11ofAttathmentB.
                                  .




                                      CONCLUSION
    43. BAsedon my training andexperiençe?andtta factsws$:tforth in lhisam davit,tlzreis
                                       .




probablecautetobelievéthatonthetbmpùtetsystemsitlthecohttolof'
                                                             Fécébooklnc.them exils
                      '
fruitgorother.evidenceofacrimeinvolvlngviolationsofTlile18,Unised'
                                       .                .        StatesCôde,Secjitm
1962(RacketeeringIrfflttenzd ConuptOrganizàtiohsAct);Title18,CnitedStatesCode;Section
1959(ViplentCrime:inAidofRackeleering);Title18,UnitedbtatesCode?Section9244*)(Use
ofFirearm '
          in Fttttlwrance ofa CrimeofViolenqe);Title 12
                                                      8,Uhited StateCode,Settion 1951
(Intetferèhtewith'Com'merc:bythreatsorviolence).
    44. Accordipgly,'
                    asearch warrant1srequested.

                                           22                                              '
                                                                                                 J7
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 22 of 24 Pageid#: 124                /1j.jrl
                                                                                            ,

                                                                                                  t
                                                                                                  r
                                                                                                  -
                                                                                                  )/
        M . Th
             ,jsClttttth.sjurislict.iop *'jssue the rqqûebfed Wartantbe44uàe itis &Y :Ou14 of
    cbmpetehtjtlrisdictitm''aàdefined'bY 18 U..
                                              SJC'
                                                 .j 2711;18 U.S.C.jj 2703(a)'
                                                                            ;('
                                                                              b)(1)(A);&
    @)(1)(A). Specilkqlly,theCourtfprtheW esterp Dislriqtpfkirginiaisg distrkscquttpfthe
    UnitedStatqsLthathâsjmiédidionövertheoffensesbelnginvejtigated.
        46, Pursuanito 1.8 U'
                            .
                            'I.CIj2'
                                   703(g)jthçpmyence of'a.1aw ehforcemehtoftiçeti:not
    j'equifedfotthese> ic:orexecution,ofthiswatram .


                                                                RRot1E:r#,
                                                                         #oR #EALINU
                                                                kk. . n'lt04:
        47. ltisregpedfùllyrequest:dthétthiéCotlttiséuean ordeflyaliqgktmtllfurihçrqrderoY                                                                       .
)
    lhe Cnurt'
    x        ,*1péperàsvbmifjed iTisuppnttpf* isgpplicalion, isjdttdingtheapplicàtiöq,àftk àkit,                                           s




    wld seqrih wm qnt, 1'believe that sealipg thi;dpçtprpçntispçcçssary bçciuse 1he ljqms and
                                                    a       .           .




    information to besdzedr
                          are relevM ttb an (mgoingitwestigationinto t
                                                                     %1e ètintinalorgnnizatioxs
    Andnotq11oftlw targetsofjhlyhwestigéiibhW111be;searchelaj'
                                                             thisti
                                                                  .
                                                                  m e.,Bgsçdupnnmytraining                               .

    f                                                                                                                                                    b   .
    e d éxperienceyIhavz ltnrned thatohlinz crimihàlsactively seatth fbrèfithihâlàffid.avitsand
                          intem et gnd dissçm ipgte thçp $o other pnline çrilhinals astlley dçem
    jegrch wqrranjs#ia thçè                                                                                                            .                 .

'


    approptiâtz, :;g.jby pögtitlg therrtpùblicly öhlihë thtè.ttgh the cardihg fon.l'ms. Ptematute
    disclpsureofthe crm-jçntsqfthis afddavitand relatvd doctmwnt,m>y havç A signilkantand                                                                        .




    hkgativ:itnpéd Unthecohtiilùiàkiiweltikatibnahdfhayseverèlyjeopedizeitseffdctikehejs.
                *''
                . t       .                                 '''''                        ''''''                                  '''           '''
                                                                                                                                                 . ''.
                                                                                                                                                     '



                                                                                                          Rppectfuily s brrlitteda
                                                                                                                         j        *
                                                                                                          Jöhn. zphail
                                                                                                          FBITFO
         '


             Suhsçribqdgnttswpm tobplnm mç
                 '

             M àY /a d.
                      ,
                        w ,   -            -   .                            .        .                 .. .
                                         ,..         .'             .           ',
                                                                                     .       .       .'
                                                                                         .                     .             .
                                  .                                 '            $                .' . '       l    ''
                                                   .' .     .               .            .
                                      T ''' ., r.. .      ..
                                                                                                       .
                                                                                                           .       :.                      .


             t1NITZD S'/A iè
                           sVAGI<TRA'
                                    IY lubù'E

                                                                                                               23

    Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 23 of 24 Pageid#: 125
                         24

                                                               y j4
Case 7:18-mj-00064-RSB Document 10 Filed 11/05/18 Page 24 of 24 Pageid#: 126
                                                          Jl/îl
